774 N.W.2d 918 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Lamonta CAMEL, Defendant-Appellant.
Docket No. 139855. COA No. 292889.
Supreme Court of Michigan.
December 2, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the September 10, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court. The motion for stay of proceedings is DENIED as moot.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.